ON MOTION FOR REHEARING
PER CURIAM.
We deny petitioners’ motion for rehearing, rehearing en banc, and to certify conflict, but grant the motion to certify the following question to the supreme court, as being of great public importance:
WHETHER A SPOUSE WHO SEEKS TO PURSUE A LOSS OF CONSORTIUM IN A MEDICAL MALPRACTICE ACTION MUST EITHER PROVIDE NOTICE OF INTENT TO INITIATE LITIGATION PURSUANT TO SECTION 766.106, FLORIDA STATUTES, AND SECTION 766.203, FLORIDA STATUTES, OR JOIN IN THE NOTICE PROVIDED BY THE INJURED PARTY/SPOUSE?
WARNER, C.J., POLEN and TAYLOR, JJ., concur.